Citation Nr: 1210640	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period from January 21, 2004, to March 18, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, for the period from January 21, 2004, to March 18, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, Indiana.

In August 2009, the Board remanded these issues for further evidentiary development.  Additional development was conducted, and the case has now been returned to the Board for further appellate action.

The Board notes that a December 2010 rating decision awarded a 100 percent disability rating for PTSD and special monthly compensation based on housebound criteria, both effective March 19, 2010.  This represents a full grant of the benefits sought from that date forward.  The issues have been recharacterized to reflect that the appeal has been satisfied from March 19, 2010, forward.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Board remanded a claim for entitlement to an initial rating in excess of 30 percent for service-connected PTSD for additional development.  The Veteran was afforded a VA examination in March 2010 which showed a worsening of the disability.  As a result, the AMC issued a rating decision in December 2010 increasing the disability rating for PTSD to 100 percent, effective March 19, 2010, the date of the examination.  This satisfied the appeal as of March 19, 2010.  

However, as the initial rating for PTSD from January 21, 2004, to March 19, 2010, was unchanged that issue is still on appeal.  Prior to returning the case to the Board, the AMC issued an August 2011 supplemental statement of the case.  The claim for a higher initial rating prior to March 19, 2010, was not discussed in the supplemental statement of the case.  According to 38 C.F.R. § 19.31(c) (2011), the agency of original jurisdiction will issue a supplemental statement of the case if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect, unless certain circumstances, which are not present in this case, are met.  Given the above, this issue must be remanded so that a supplemental statement can be issued.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If the schedular criteria are not met, in certain cases an extraschedular TDIU may be considered.  See 38 C.F.R. § 4.16(b).  Currently the schedular criteria for a TDIU are met from October 13, 2006, forward.  

The Board's August 2009 remand instructions indicated that the Veteran should be scheduled for a VA examination to determine the combined effect that his service-connected disabilities have on his employability, and if they preclude substantially gainful employment.  

The Veteran was afforded a VA PTSD examination in March 2010.  The examiner opined that at that time the Veteran was not able to secure or follow substantially gainful employment due to depression, anxiety and irritability symptoms, difficulty being around people, difficulty dealing with people, and paranoid ideations that people are watching him and will hurt him.  The potential for past employability was not discussed.  The examiner commented that the effect of the medical disabilities on employment was deferred to the medical compensation and pension examination.  

In January 2011, the Veteran was afforded a VA general medical examination to determine if he was unemployable by virtue of his service-connected disabilities.  The examiner opined that the Veteran would be able to perform both physical and sedentary labor despite his diagnosis of diabetes mellitus.  The examiner noted that the Veteran's diabetes appears to be stable with his diet and medication and his peripheral polyneuropathy of his hands limits him from performing only very fine motor skills, such as playing guitar.  The examiner advised that a mental health specialist determine the Veteran's employability status for his service-connected PTSD, and that an audiologist determine the Veteran's employability status for his service-connected tinnitus.  An audiological opinion was not obtained.  

After examination of the Veteran and review of the file in June 2011, a VA clinical psychologist explained that while the Veteran acknowledged that his alcohol use (related to PTSD) and his difficulty tolerating other people and supervisors contributed to his decision to quit his job in 1985, it was not the sole factor.  He had worked to a point that he was eligible for a pension and he was concerned about the chemically toxic environment that he was working in.  By the time he tried other employment options, his medical problems caused limitations.  He also had occupational limitations that existed prior to military service including difficulty with academic performance, lack of motivation and difficulty securing employment prior to military service.  

The Board finds the above opinions inadequate to address the Veteran's employability based on his service-connected disabilities prior to March 19, 2010.  The opinion regarding PTSD appears to focus on why the Veteran stopped working in 1985.  The only comment addressing future employability, which is at issue here, indicates that at a later date the Veteran's medical problems caused limitations.  It is unclear if the examiner is indicating that the psychiatric problems did not affect employment, or if physical problems were the primary factor affecting employability, or something else.  Also, it is unclear what physical problems affected employment (service-connected versus nonservice-connected) and if they precluded employment or merely made it more difficult to find suitable employment.  There appears to have been no collaboration between the examiners and it is unclear if the Veteran was precluded from employment prior to March 19, 2010, as a result of the combined effects of his service-connected disabilities.  As a result, a retrospective medical opinion regarding employability should be obtained.  See 38 U.S.C.A. § 5103A(a)-(d) (West 2002); Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of sufficient medical evidence for the time period being considered).  Specific instructions to the examiner are detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to a psychiatrist for a retrospective medical opinion regarding the Veteran's employability for the period from January 21, 2004, to March 18, 2010.  

A psychiatrist is requested because he or she will have expertise in the Veteran's predominant disability, PTSD, and also medical training as a medical doctor in other areas of medicine, and thus will be best-suited to providing a retrospective medical opinion as to the Veteran's employability based on the combined effects of his psychiatric and physical disabilities.

The following considerations will govern the medical opinion:

(a) If (but only if) the psychiatrist finds that a new VA examination of the Veteran is required to provide the requested opinion, such an examination must be scheduled.

(b) If it is determined that opinions are needed from other clinicians as well, such opinions should be obtained.  However, all clinicians offering opinions must consult with each other in coming to an opinion and at least one of the clinicians must be a psychiatrist.  

(c) Specifically, the psychiatrist should address whether the Veteran was unable to secure or follow a substantially gainful occupation due only to the individual or combined effects of his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders, for the period from January 21, 2004, to March 18, 2010.

(d) The examiner must be advised that for the period from January 21, 2004, to October 2006, the Veteran's only service connection disabilities were PTSD and, as of August 15, 2006, also tinnitus.

(e) The examiner must be advised that for the period from October 13, 2006, forward, the Veteran's service connected disabilities are PTSD; diabetes mellitus type II, rated as 20 percent disabling; tinnitus rating as 10 percent disabling; and peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, each rated as 10 percent disabling.  

(f) The examiner should be advised that on his application for a TDIU, the Veteran reported that he last worked full-time in 1985 at a factory.  He later worked 20 hours a week doing laundry for about a year.  He reported attending 2 years of high school.  The factory the Veteran worked at reported that he worked as a laborer from July 1972 to October 1985, when he quit without notice.  In July 2007, the Veteran reported that he quit this position because he could not handle the stress and was drinking excessively.  

(g) The psychiatrist is requested to provide a fully reasoned explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims readjudicated, to include the claim for an initial disability rating in excess of 30 percent for PTSD, from January 21, 2004, to March 19, 2010.  

If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




(CONTINUED ON NEXT PAGE)




_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


